                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,

                   v.

 KALEPO TIMOTEO,                           Case No. 3:20-cr-00067-SLG-DMS

                        Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A Notice of Intent to Change Plea was filed in this case at Docket 13.

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, this matter was

referred to the Honorable Magistrate Judge Deborah M. Smith by the District Court,

with the written and oral consents of Defendant, counsel for Defendant, and

counsel for the United States. A proposed change of plea hearing was held before

the magistrate judge at which Mr. Timoteo entered a guilty plea to Count 1 of the

Indictment which is a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), Felon in

Possession of Firearm.

      Judge Smith issued a Final Report and Recommendation at Docket 26, in

which she recommended that the District Court accept the Defendant’s plea of

guilty to Count 1 of the Indictment, and admission to the forfeiture allegation . No

objections to the Final Report and Recommendation have been filed.




     Case 3:20-cr-00067-SLG-DMS Document 27 Filed 11/20/20 Page 1 of 2
      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 1 of the Indictment – Felon in Possession of a Firearm, and Defendant is

adjudged GUILTY of Count 1.         The Court further finds that Defendant has

ADMITTED the forfeiture allegation.       An Imposition of Sentence hearing is

confirmed for January 27, 2021 at 2:00 p.m. in Anchorage Courtroom 3.

Sentencing memoranda are due no later than January 20, 2021. Counsel and the

defendant shall be physically present in the courtroom, unless otherwise ordered.

Counsel should refer to the Court's COVID-19 Court Operations Plan for details on

in-person      appearances        and      other     important     requirements

at       www.akd.uscourts.gov/news/covid-19-coronavirus-and-court-operations.

Members of the public may listen to the hearing by dialing 877-402-9757 (use

access code 1461160#, press #).

      DATED this 20th day of November, 2020 at Anchorage, Alaska.

                                             /s/ Sharon L. Gleason
                                             UNITED STATES DISTRICT JUDGE




Case No. 3:20-cr-00067-SLG-DMS, USA v. Timeteo
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:20-cr-00067-SLG-DMS Document 27 Filed 11/20/20 Page 2 of 2
